Exhibit 10.46

 

STOCK BONUS AGREEMENT

 

This Stock Bonus Agreement (this “Agreement”) is entered into as of
                        , 200  , between Dendreon Corporation, a Delaware
corporation (the “Company”), and                              (“Participant”).

 

The Company desires to award a stock bonus to Participant under the Company’s
2000 Equity Incentive Plan, as amended (the “Plan”), and Participant desires to
accept the award, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of Participant’s past services to the Company,
and for such other good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1. Stock Bonus Award. Subject to the terms and conditions of this Agreement, the
Company hereby grants to Participant              shares of the Company’s common
stock pursuant to Section 8(a) of the Plan (the “Restricted Shares”). The
Restricted Shares are subject to forfeiture to the Company as set forth in
Section 2 below. The number of Restricted Shares subject to this Agreement may
be adjusted from time to time for capitalization adjustments as set forth in
Section 12 (a) of the Plan. The Award Date shall be             .

 

2. Forfeiture Restriction.

 

  2.1 The Restricted Shares shall vest as follows:

 

Vesting Date

--------------------------------------------------------------------------------

   Number of
Shares
Vesting


--------------------------------------------------------------------------------

    Cumulative
Number of
Vested Shares


--------------------------------------------------------------------------------

       25 %   25 %      6.25 %   31.25 %      6.25 %   37.5 %      6.25 %  
43.75 %      6.25 %   50 %      6.25 %   56.25 %      6.25 %   62.5 %      6.25
%   68.75 %      6.25 %   75 %      6.25 %   81.25 %      6.25 %   87.50 %     
6.25 %   93.75 %      6.25 %   100 %



--------------------------------------------------------------------------------

  2.2 Except as provided in Section 2.3 or in a Participant’s employment
agreement with the Company, if Participant’s Continuous Service (as defined in
the Plan) terminates for any reason or for no reason, with or without cause any
unvested Restricted Shares shall be forfeited to the Company.

 

  2.3 All of the Restricted Shares may immediately vest, at the discretion of
the Board of Directors, if Participant’s Continuous Services is terminated for
reasons other than “Cause.” For purposes of this Agreement “Cause” means
Participant’s continued neglect or failure to perform his/her duties and
responsibilities satisfactorily, after written notice thereof; willful
misconduct by Participant with respect to his/her responsibilities; conduct
which is materially injurious (monetarily or otherwise) to the Company,
including without limitation, misuse of the Company’s funds or property;
unethical business practices or dishonesty related to the Company’s business;
any other material breach by Participant of any noncompetition, nondisclosure
and/or invention agreement with the Company; conviction of a felony or
misdemeanor involving moral turpitude; or any similar or related act or failure
to act by Participant which is materially adversely injurious to the Company.

 

3. Restriction on Transfer. Participant shall not sell, assign, pledge, or in
any manner transfer unvested Restricted Shares, or any right or interest in
unvested Restricted Shares, whether voluntarily or by operation of law, or by
gift, bequest or otherwise. Any sale or transfer, or purported sale or transfer,
of unvested Restricted Shares, or any right or interest in unvested Restricted
Shares, in violation of this Section 3 shall be null and void. The Company will
not be required (a) to transfer on its books any Restricted Shares that have
been sold or transferred in violation of any of the provisions set forth in this
Agreement or (b) to treat as the owner of such Restricted Shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such Restricted Shares purport to have been so transferred.

 

4. Tax Withholding.

 

  4.1 If Participant makes a timely election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), Participant acknowledges that, as
of [grant date], the value of the Restricted Shares will be treated as ordinary
compensation income for federal and (if applicable) state income and FICA tax
purposes, and that the Company will be required to withhold taxes on this income
amount.

 

  4.2

If Participant does not make a timely election under Section 83(b) of the Code,
Participant acknowledges that, at the time the Restricted Shares vest, the value
of such vested Restricted Shares will be treated as ordinary compensation income
for federal and (if applicable) state income and FICA tax purposes, and that the
Company will be required to withhold taxes on this income amount. Promptly
following each vesting date, the Company will notify Participant of the required
withholding amount. Within ten days of such notice, Participant shall pay to the



--------------------------------------------------------------------------------

 

Company the required withholding amount in cash or, at the election of
Participant, by surrendering to the Company for cancellation Restricted Shares
or other shares of the Company’s common stock valued at the closing market price
for the Company’s common stock on the last trading day preceding the date of
Participant’s election to surrender such shares.

 

  4.3 Participant acknowledges having reviewed with his/her own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Participant is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents. Participant understands that Participant (and not the Company)
shall be responsible for his/her own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement. Participant
understands that Section 83 of the Code taxes as ordinary income to him/her the
fair market value of the shares of common stock as of the date any restrictions
on the shares lapse.

 

5. Rights in Shares. Upon the execution and delivery of this Agreement, the
award of the Restricted Shares shall be completed and Participant shall be the
owner of the Restricted Shares with all voting and other rights of a
shareholder, except as limited by this Agreement. Participant acknowledges and
agrees that any such Restricted Shares may be held in book entry form directly
registered with the transfer agent or in such other form as the Company may
determine. Upon any forfeiture of the Restricted Shares covered by this
Agreement, the Company shall have the right to cancel the Restricted Shares in
accordance with this Agreement without any further action by Participant. Upon
any failure of Participant to pay required withholding under Section 5, the
Company shall have the right to cancel vested Restricted Shares with a value
equal to the required withholding amount without any further action by
Participant.

 

6. Stock Legend. Any stock certificates for unvested shares issued under this
Agreement shall bear the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RESTRICTED STOCK
BONUS AGREEMENT BETWEEN THE REGISTERED OWNER AND DENDREON CORPORATION WHICH
RESTRICTS THE TRANSFERABILITY OF THE SHARES. A COPY OF THE AGREEMENT IS ON FILE
WITH THE SECRETARY OF DENDREON CORPORATION.

 

7. Termination. This Agreement will terminate on the earlier of (i) the date any
unvested Restricted Shares are forfeited under Section 2 or (ii) the date all
Restricted Shares become vested under Section 2.

 

8.

No Employment Agreement. Nothing in this Agreement shall confer upon Participant
any right to be employed by the Company or to continue to provide services to
the Company, or affect in any manner the right or power of the



--------------------------------------------------------------------------------

 

Company, or a parent or subsidiary of the Company, to terminate Participant’s
service as an employee of the Company at any time for any reason, with or
without cause.

 

9. Miscellaneous.

 

  9.1 Further Action. The parties agree to execute such further instruments and
to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.

 

  9.2 Enforcement. Each of the Company and Participant acknowledges that the
other party may suffer irreparable harm if either party fails to comply with
this Agreement, and that monetary damages will be inadequate to compensate the
parties for such failure. Accordingly, the parties agree that this Agreement may
be enforced by specific performance or other injunctive relief, in addition to
any other remedies available at law or in equity.

 

  9.3 Rights and Benefits. The rights and benefits of this Agreement shall inure
to the benefit of and be enforceable by the Company’s successors and assigns
and, subject to the restrictions on transfer of this Agreement, be binding upon
Participant’s heirs, executors, administrators, successors and assigns.

 

  9.4 Applicable Law. This Agreement shall be governed by the law of the State
of Washington, without giving effect to conflict of law considerations. In no
event shall punitive or exemplary damages or attorney’s fees be awardable.

 

  9.5 Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States Mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company, Attention: Corporate Secretary, at its principal executive offices or
to Participant at the address of Participant in the Company’s records, or at
such other address as such party may designate by ten (10) days’ advance written
notice to the other party.

 

  9.6 Entire Agreement; Amendment and Waiver. This Agreement constitutes the
entire agreement of the parties with regard to the subject hereof and may be
amended only by the written consent of the Company and Participant. No waiver of
any provision of this Agreement will be effective unless in writing and signed
by the waiving party.

 

  9.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

(Signature page follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

DENDREON CORPORATION

By

   

 

PARTICIPANT

 